Citation Nr: 0420180	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder described as post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972.  He served in Vietnam from May 1971 to January 1972 as 
a security guard (11B20).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held before the 
Veterans Law Judge sitting at the RO in January 2004.  A 
transcript of that hearing is in the claims file.

Although the RO adjudicated the previously denied service 
connection claim for PTSD on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
listed the pertinent issues on the title page as whether new 
and material evidence has been submitted to reopen the claim 
for service connection for PTSD, as well as entitlement to 
service connection for PTSD.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In a decision dated in May 1985 the Board held that an 
acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service.

2.  In a September 1998 rating decision the RO held that new 
and material evidence had not been received to reopen a 
service connection claim for PTSD, in essence, based upon a 
finding that the evidence did not provide any credible 
evidence of any in-service stressful events. 

3.  The veteran was notified of the September 1998 decision 
but did not initiate an appeal from it; he filed a request to 
reopen his claim for service connection for PTSD in March 
2002.

4.  Evidence added to the record since the September 1998 
rating decision, including the January 2004 Travel Board 
hearing testimony, provides new evidence which bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and a claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
duty to assist provisions of the VCAA do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Although the veteran was not notified of the 
VCAA as it applied to a new and material evidence claim, in 
light of the favorable determination to reopen his claim the 
Board finds he is not prejudiced by this decision.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Since the veteran's request to reopen his 
claim for service connection for PTSD was received in March 
2002, the amended version of 38 C.F.R. § 3.156(a) does not 
apply in this case.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a decision dated in May 1985, the Board noted that the 
veteran's description of traumatic events was not 
independently substantiated and denied his claim for service 
connection for an acquired psychiatric disorder, including 
PTSD.

In a September 1998 rating decision the RO denied reopening 
the veteran's claim for service connection for PTD, based 
upon a finding that the evidence did not provide any credible 
evidence of any in-service stressful events. The veteran was 
notified of that decision, but did not appeal.  The 
determination subsequently became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2003).  

The Board finds that the evidence added to the claims file 
since the September 1998 rating decision, including the 
January 2004 Travel Board hearing, includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence includes new medical opinions and 
treatment reports for PTSD.  The credibility of this evidence 
must be presumed for the purpose of deciding whether it is 
new and material.  Justus, 3 Vet. App. 510.  As this evidence 
was not of record at the time of the last final decision and 
as it addresses directly the basis for the prior denial of 
the veteran's claim, it is "new and material" and the claim 
must be reopened.

The Board notes the veteran's service connection claim for 
PTSD was reopened and adjudicated on the merits by the AOJ in 
a November 2002 rating decision.  The Board finds, however, 
that additional development is required for an adequate 
determination.  Therefore, this matter is addressed in the 
remand section of this decision


ORDER

The claim for entitlement to service connection for PTSD is 
reopened.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claim by 
correspondence issued in April 2002.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a), (b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

The veteran asserts that he presently has PTSD that resulted 
from his period of service in Vietnam.  The veteran's service 
medical records are silent as to any psychiatric disorders.   
The veteran reported various stressor events that he 
experienced during service in Vietnam.  Although the veteran 
has not provided sufficient information to attempt 
verification of the incidents in which he claimed to have 
been fired upon by an enemy or threatened by other American 
soldiers while on guard duty and to have witnessed dead and 
wounded soldiers, the Board finds his claim of having 
witnessed injuries sustained by a helicopter pilot or crewman 
when a booby trap exploded is a stressor event that may be 
verified by review of service department records.  Therefore, 
additional development is required prior to appellate review.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence. See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror. The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA law provides that service connection for PTSD "requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2003).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99.

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment received for any 
psychiatric disorders.  In particular any 
treatment records from 1972 to 1984 
should be requested.  The RO should 
obtain complete copies of the medical 
records (not already in the claims 
folder) from all identified sources.  

2.  The RO should request that the 
veteran provide additional details, to 
include names, dates, and circumstances 
for all claimed stressors related to his 
service in Vietnam, in particular the 
booby-trapping of the helicopter he 
reported.  Using details from page 10 of 
the transcript of the January 2004 
hearing and any additional details 
concerning this incident that the veteran 
is able to provide, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), or 
any other agency such as the National 
Archives and Records Administration 
(NARA) or the National Personnel Records 
Center (NPRC), for evidence to 
corroborate his alleged stressors.

3.  The RO must make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy or was exposed 
to a stressor or stressors in service, 
and if so, to identify the nature of the 
specific stressor or stressors.  The RO 
must specify for the record which, if 
any, of the claimed stressor or stressors 
are verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.

4.  If the RO determines that the veteran 
engaged in combat or that a claimed 
stressor is verified, the veteran should 
be scheduled for a psychiatric 
examination (at the Overton Brooks 
facility in Shreveport if possible) to 
determine the nature and etiology of any 
and all psychiatric pathology which is 
present.  The examiner should be informed 
of the RO's determination as to whether 
the veteran engaged in combat with the 
enemy and of any verified stressors 
during service in Vietnam.  The claims 
folder must be provided to the examiner 
for review.  Based on a review of 
pertinent records and examination of the 
veteran, the examiner should address the 
following questions:

?	What is/are the veteran's current 
psychiatric diagnosis or diagnoses?

?	Is it at least as likely as not that 
the veteran suffers from PTSD as a 
result of any verified stressor 
event in service?

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

